ON MOTION FOR REHEARING OR TO TRANSFER TO THE SUPREME COURT.
PER CURIAM:
Defendant, appellant, files a motion for a rehearing or to transfer to the Supreme Court on the grounds that the court overlooked two points in the following statement from the opinion: “Plaintiff, as the insured, had a proprietary right and interest in the monetary value of these policies of insurance which was not and could not have been diminished by any agreement made between his mother and father even though approved by the divorce court.” Defendant states that we should have applied the law of Arkansas rather than the law of Missouri, and, secondly, that plaintiff’s mother was a Missouri legal guardian rather than a natural guardian, noting that the two cases cited for the above proposition concerned natural guardians rather than legal guardians.
Neither the appellant, nor respondent, cited any Arkansas cases which were in point, and appellant on page 11 of his reply brief stated that it wouldn’t make any material difference whether we applied Missouri law or Arkansas law. The Court on independent research was unable to find any Arkansas cases or statutes on the point. Furthermore, if plaintiff’s mother acted in her capacity as a Missouri Probate Court-appointed guardian of his estate, no Arkansas Court would have jurisdiction to do anything to affect that estate.
Neither party briefed the question as to what the effect would be if plaintiff’s mother, in negotiating the 1960 modification of the divorce decree, were acting in her capacity as an appointed guardian *153of plaintiff’s estate. However, it is the opinion of the court that it doesn’t make any difference if she were acting in such capacity because, if this decree were to be construed as defendant contends, then the decree would be detrimental to the estate of the ward, the plaintiff in this case; and the mother, as guardian, would have no authority to do anything detrimental to the ward’s estate and her action would be void. See In re Farmers’ Exchange Bank of Gallatin, 327 Mo. 640, 37 S.W.2d 936, 82 A.L.R. 22.
Therefore, the Motion for a Rehearing is overruled.